  Case 19-28552       Doc 26  Filed 01/31/20 Entered 02/01/20 15:45:18                     Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                       )   BK No.:      19-28552
Maria E. Villafuerte Gonzalez                                )
aka Maria E. Villafuerte                                     )   Chapter: 7
                                                             )
                                                                 Honorable Janet S. Baer
                                                             )
                                                             )   Kane
                                     Debtor(s)               )
                                                             )   Adv. No.:
                                                             )
                                                             )
                                     Plaintiff(s)
                                                             )
                                                             )
                                                             )
                                     Defendant(s)            )

                ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY

       THIS CAUSE coming to be heard on the motion of Bank of America, N.A. (the "Movant"), by
and through its attorneys, Marinosci Law Group, P.C., the Court having jurisdiction and being duly
advised in the premises, with due notice having been given,

  IT IS HEREBY ORDERED THAT:

   1. Pursuant to 11 U.S.C. section 362(d), Movant is granted relief from the automatic stay provisions
of 11 U.S.C. section 362(a) by modifying said stay so as not to restrain them from exercising non-
bankruptcy remedies as to the collateral more particularly described as N 2019 NISSAN ALTIMA VIN
# 1N4BL4EW1KC222140 (the "Collateral").

  2. Rule 4001(a)(3) is waived by the Court, and the effect of this order is not stayed.

  3. The order is binding and effective despite any conversion of this bankruptcy case to a case under
any other chapter of Title 11 of the United States Code.

                                                           Enter:


                                                                      Honorable Janet S. Baer
Dated: January 31, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Diana Carpintero
 Attorney for Movant
 Marinosci Law Group, P.C.
 134 N. LaSalle St., Ste.1900
 Chicago, IL 60602
 (t) 312-940-8580; (f) 401-234-5130
 ILWIBK@mlg-defaultlaw.com
